 Case 18-30371            Doc 22       Filed 01/09/19 Entered 01/09/19 08:44:12                         Desc Main
                                          Document Page 1 of 1

UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: YOLANDA JORDAN                                       ) Case No. 18 B 30371
                                                         )
                                                  Debtor ) Chapter 13
                                                         )
                                                         ) Judge: JACQUELINE P COX


                                              NOTICE OF MOTION


   YOLANDA JORDAN                                                          CUTLER & ASSOC
                                                                           via Clerk's ECF noticing procedures
   9302 S EGGLESTON AVE
   CHICAGO, IL 60620

   Please take notice that on February 04 , 2019 at 10:30 am my designee or I will appear before the Honorable
   Judge JACQUELINE P COX at 219 South Dearborn Courtroom 680, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL or by the methods indicated on January 09 ,
   2019.

                                                                             /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR UNREASONABLE DELAY

   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On October 29, 2018 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

   2. That the above-captioned plan has not yet been confirmed .

   3. That the Debtor has caused unreasonable delay that is prejudicial to creditors by failing to:

   Amend J for $200/mo storage and the tax proration at $511 per month and amend plan - #2 .3 - tax submit
   language.




   WHEREFORE, the Trustee prays that this case be dismissed for unreasonable delay by the debtor pursuant
   to 11 U.S.C. § 1307 (c) (1).
                                                                      Respectfully submitted,
   TOM VAUGHN
   CHAPTER 13 TRUSTEE                                                        /s/ Tom Vaughn
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
